The judgment of the Supreme Court was entered November 26th 1880,
Per Curiam.
In order to sustain this judgment it is not necessary to establish that the plaintiffs in error were guilty of any specific fraudulent intent at the time they entered into partnership with Denny. While they were in fact in partnership with him under an agreement whereby they were to have one-half of the net profits after deducting necessary expenses, yet the business was to be carried on in the name of Denny alone. They did not file in the office of the prothonotary any statement under the Act of 14th April 1851, Purd. Dig. 1119, giving the names of the members of the partnership, but permitted him to have the ostensible ownership of the whole property, whereby he obtained credit on the strength of his presumed ownership. He held himself out in the community as the sole owner of the stock of goods. • As such he bought and sold, and obtained credit. Under a fair charge the jury has found that at the time Denny obtained the money for which the judgment was recovered, and by virtue of an execution thereon the property was sold, he represented that he wanted it to put into his business. The plaintiffs having thus held him out to the world as the sole owner of the property in his possession, and having permitted him to claim it as his own and obtain credit and contract debts by reason of his possession and claim thereto, why shall not that property be liable for the .debts thus contracted. To hold otherwise would be to permit the secret contract of the plaintiffs to work a fraud on innocent and confiding creditors. We deem it unnecessary to discuss the assignments separately.
Judgment affirmed.